                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 19-09183 PA (MAAx)                                         Date    October 30, 2019
 Title            Ilan N. Rosen Janfaza v. Royal Palace Royal Girls Cabaret, LLC et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                          N/A
                Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS - COURT ORDER

         Before the Court is a Notice of Removal filed by defendants 7180 Sunset Blvd., Inc. and
Marcelle Ezerzer (“Defendants”) on October 24, 2019. Plaintiff Ilan N. Rosen Janfaza (“Plaintiff”)
filed a complaint against Defendants in Los Angeles County Superior Court, asserting causes of action
for (1) assault and battery, (2) intentional infliction of emotional distress, (3) negligent hiring, training,
supervision, and retention of employees, (4) negligence, (5) false imprisonment, and (6) violation of the
Bane Civil Rights Act. Defendants assert that this Court has jurisdiction on the basis of federal question
jurisdiction. See 28 U.S.C. § 1331.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court would
have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). “The removal statute is strictly
construed against removal jurisdiction, and the burden of establishing federal jurisdiction falls to the
party invoking the statute.” California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir.
2004) (citing Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)). “Federal
jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.” Gaus v.
Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “The Defendant also has the burden of showing that it
has complied with the procedural requirements for removal.” Riggs v. Plaid Pantries, Inc., 233 F. Supp.
2d 1260, 1264 (D. Or. 2001) (citing Schwartz v. FHP Int’l Corp., 947 F.Supp. 1354, 1360 (D. Ariz.
1996)). These procedures include a requirement that the “notice of removal of a civil action or
proceeding shall be filed within 30 days after the receipt by the defendant, through service or otherwise,
of a copy of the initial pleading setting forth the claim for relief upon which such action or proceeding is
based.” 28 U.S.C. § 1446(b)(1).

        Under 28 U.S.C. § 1331, this Court has original jurisdiction over civil actions “arising under”
federal law. Removal based on § 1331 is governed by the “well-pleaded complaint” rule. Caterpillar,
Inc. v. Williams, 482 U.S. 386, 392 (1987). This rule “provides that federal jurisdiction exists only
when a federal question is presented on the face of the plaintiff’s properly pleaded complaint.” Id.; see


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                                           JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-09183 PA (MAAx)                                           Date    October 30, 2019
 Title          Ilan N. Rosen Janfaza v. Royal Palace Royal Girls Cabaret, LLC et al.

also Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996) (“[I]n order for a complaint to state a claim
‘arising under’ federal law, it must be clear from the face of the plaintiff’s well-pleaded complaint that
there is a federal question.”). “The rule makes the plaintiff the master of the claim; he or she may avoid
federal jurisdiction by exclusive reliance on state law.” Caterpillar, Inc., 482 U.S. at 392. There is no
federal question jurisdiction simply because there is a federal defense to the claim. Id. at 393. The only
exception to this rule is where a plaintiff’s federal claim has been disguised by “artful pleading,” such as
where the only claim is a federal one, or where the only claim is a state claim preempted by federal law.
Sullivan v. First Affiliated Sec., Inc., 813 F.2d 1368, 1372 (9th Cir. 1987).

        Here, Defendants contend that the Court has federal question jurisdiction over this action because
Plaintiff’s sixth cause of action makes a single isolated reference to the U.S. Constitution. Specifically,
Plaintiff’s Complaint states:

                 The foregoing conduct by Defendants constitutes a violation of the Bane Civil
                 Rights Act in that it constitutes an attempt to interfere, and actual interference,
                 with Plaintiff’s exercise and enjoyment of his civil rights secured by law. Said
                 rights that Defendants attempted to and did interfere with include, but are not
                 limited to, those secured by Civil Code § 43, Penal Code §§ 240, 241, 242 and
                 243, the United States and California constitutions and the common law
                 interpreting the United States and California constitutions and the statutes
                 enacted by the state of California.

(Compl. ¶57 (emphasis added).) Based on this single allegation, Defendants argue that Plaintiff “has
asserted a claim ‘rising under the Constitution, laws, or treaties of the United States’ which renders this
Action removable pursuant to 28 U.S.C. § 1441(c)(1)(A).” (Docket No. 1 ¶8.) However, Plaintiff’s
reference to the U.S. Constitution does not appear to be an attempt to allege a federal claim. Rather, all
of Plaintiff’s causes of actions are based on state law and it is not “clear” from the face of the Complaint
that Plaintiff is attempting to assert any federal claims at all. Accordingly, Defendants have failed to
meet their burden to establish that this action “arises under” any federal law. Compare Shelley’s Total
Body Works v. City of Auburn, No. C07-126P, 2007 WL 765205, at *2 (W.D. Wash. Mar. 9, 2007)
(“Federal courts have repeatedly held that vague, ambiguous, or passing references to federal law in a
complaint are not sufficient to support removal based on federal question jurisdiction.” (collecting
cases)).

       For the foregoing reasons, Defendants have failed to satisfy their burden of showing that federal
question jurisdiction exists. Accordingly, this action is hereby remanded to Los Angeles County
Superior Court, Case No. BC659846, for lack of subject matter jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.


CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                    Page 2 of 2
